Citation Nr: 1410892	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  11-26 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for bladder cancer, to include as due to herbicide exposure.

2.  Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Veteran represented by:	Nebraska Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

J. W. Kim


INTRODUCTION

The Veteran had active service from May 1967 to May 1969.

This appeal comes to the Board of Veterans' Appeals (Board) from March 2011 and July 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska that denied service connection for bladder cancer and a total disability rating based on individual unemployability (TDIU).  

In October 2012, the Veteran testified during a videoconference Board hearing before the undersigned Veterans Law Judge.

The issue of entitlement to service connection for bladder cancer is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran is service-connected for posttraumatic stress disorder and major depressive disorder, rated 70 percent; coronary artery disease status post myocardial infarction and stent placement, rated 60 percent; tinnitus, rated 10 percent; bilateral hearing loss, rated 10 percent; otitis media, rated 0 percent; perforated tympanic membranes, rated at 0 percent; and tinea cruris and plantaris, rated at 0 percent;, for a combined service-connected disability rating of 90 percent.  

2.  Resolving reasonable doubt in the Veteran's favor, his service-connected disabilities, especially the psychiatric, heart, and hearing disabilities, preclude him from securing or following a substantially gainful occupation.  

CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In his claim for a TDIU, the Veteran indicated that his service-connected posttraumatic stress disorder (PTSD) and coronary artery disease prevent him from securing or following any substantially gainful occupation.  He also indicated that he last worked full-time as a custodian in August 2004 when he became too disabled to work.  He noted that he had completed four years of high school, but had no other education or training prior to or since becoming too disabled to work.  

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2013).

In this case, the Veteran is service-connected for posttraumatic stress disorder and major depressive disorder, rated 70 percent; coronary artery disease status post myocardial infarction and stent placement, rated 60 percent; tinnitus, rated 10 percent; bilateral hearing loss, rated 10 percent; otitis media, rated 0 percent; perforated tympanic membranes, rated at 0 percent; and tinea cruris and plantaris, rated at 0 percent;, for a combined service-connected disability rating of 90 percent.  Thus, he meets the percentage standards of 38 C.F.R. § 4.16(a) (2013).  The remaining question is whether his service-connected disabilities, either alone or in the aggregate, prevent him from securing or following a substantially gainful occupation.

The record shows that the Veteran quit his last job, which he held for just under three years, in August 2004.  He reported losing 20 days during that time due to illness.  He also reported a history of manual labor jobs and indicated that he could not keep an office job due to his PTSD.

In November 2004, the Veteran was found to be disabled by the Social Security Administration (SSA) due to physical limitations, including lifting, walking, and standing.

The Veteran has been provided numerous VA examinations to determine the severity of his service-connected disabilities.  A February 2010 PTSD examination found that he had deficiencies in most areas, including work, and a GAF (global assessment of functioning) score of 50, indicating an inability to keep a job.  A May 2010 heart examination found that his coronary artery disease resulted in a lack of stamina, weakness, and fatigue, and being assigned different duties at work.  A May 2011 PTSD examination found that he quit his last job on his 60th birthday because of rheumatism in the hands and back.  Examination found that he had occasional decreases in work efficiency and intermittent periods of an inability to perform occupational tasks, and a GAF score of 65, indicating some difficulty in occupational functioning.  A May 2011 general medical examination found that his shortness of breath was attributable to his nonservice-connected COPD (chronic obstructive pulmonary disease) rather than his coronary artery disease but that the coronary artery disease still interfered with strenuous activity at work.  A February 2012 heart examination also found that his coronary artery disease interfered with strenuous activity at work.  A March 2012 opinion indicated that his PTSD would not render him unable to secure and maintain a substantially gainful occupation.

During his October 2012 hearing, the Veteran indicated that he was unsure as to whether he could hold a regular 40-hour a week job but that he probably could not perform his last job as a custodian.

Initially, the Board notes that there is no single medical opinion on the effects of all of the Veteran's service-connected disabilities in concert on his ability to secure or follow a substantially gainful occupation.  However, the record indicates that his psychiatric and heart disabilities together would have a significant impact on his ability to secure or follow a substantially gainful occupation.  In addition, the Veteran has service-connected hearing disabilities.  Although he was able to work until reaching the age of 60, the record indicates that his disabilities led to a change in job duties.  Moreover, the rating of his PTSD and major depressive disorder was increased from 50 percent to 70 percent effective December 1, 2009, and the evaluation of his coronary artery disease status post myocardial infarction and stent placement was increased from 30 percent to 60 percent effective February 10, 2012.  With the acknowledged increase in severity of those disabilities, the Board finds that there would be significant additional occupational impairment when they are considered in concert and in view of the Veteran's educational and vocational history.  The Board finds that the evidence strongly suggests that the Veteran's service-connected psychiatric and heart disabilities, combine with his service-connected hearing disabilities, are significant enough to preclude him from securing or following a substantially gainful occupation.  The evidence shows that the Veteran cannot do strenuous work due to a heart disability and that sedentary work is difficult due to PTSD and hearing disabilities.

Thus, resolving reasonable doubt in the Veteran's favor, the Board finds that his service-connected psychiatric and heart disabilities prevent him from securing or following a substantially gainful occupation.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Thus, the Board concludes that a TDIU is warranted.


ORDER

Entitlement to TDIU is granted.


REMAND

Further development is needed on the claim for service connection for bladder cancer, to include as due to herbicide exposure.

The service medical records do not show any indication of bladder cancer.  Post service medical records show the start of urinary symptoms in 2002 and a diagnosis of bladder cancer in December 2010.  

Initially, the Board observes that the Veteran served in the Republic of Vietnam during the Vietnam Era.  Therefore, exposure to herbicide agents in service is presumed.  However, bladder cancer is not a disorder recognized by VA as being associated with exposure to herbicide agents.  38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e) (2013).  Notwithstanding the presumptive provisions, service connection may be established by showing that a disability is, in fact, causally linked to herbicide exposure.  Brock v. Brown, 10 Vet. App. 155 (1997); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Because the Veteran is presumed to have been exposed to herbicide agents in service and has a diagnosis of bladder cancer, he should be provided an examination to determine whether his bladder cancer is causally linked to service, to include herbicide exposure.

Prior to the examination, any outstanding medical records should be obtained.  During his Board hearing, the Veteran testified that he had been treated at Geneva Hospital.  Treatment notes from that facility are not in the claims file and should be obtained.  The record contains treatment notes from the Omaha VA Medical Center (VAMC) dated through April 2012.  Thus, any treatment notes since that time should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  After securing the appropriate release from the Veteran, obtain all records of treatment from Geneva Hospital.

2.  Obtain any records of treatment from the Omaha VAMC since April 2012.

3.  Then, schedule the Veteran for an examination to determine the nature and etiology of bladder cancer.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that bladder cancer had its onset in or is causally related to active service, to include presumed herbicide exposure during service.  The examiner should provide a rationale for all opinions expressed.  The examiner should review the claims folder and note that review in the report.

4.  Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


